Lucas App. Nos. L001027 and L001028. This cause is pending before the court as a discretionary appeal and claimed appeal of right. On February 12, 2001, appellee filed a memorandum in response that included attachments other than copies of unreported opinions cited in the memorandum. Whereas S.Ct.Prac.R. III(2)(B) prohibits attachments other than copies of unreported opinions cited in the memorandum,
IT IS ORDERED by the court, sm sponte, that the memorandum in response be, and hereby is, stricken.